ORDER
On April 22, 1999 this Court entered an Order suspending the Respondent, James D. Levitt, from the practice of law until further order of the Court. On April 17, 2001, pursuant to Article III, Rule 13 of the Supreme Court Rules of Disciplinary Procedure, Respondent filed an affidavit with this Court’s Disciplinary Board setting forth that he is aware he is the subject of an investigation of professional misconduct. Respondent’s affidavit sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his consent. On April 18, 2001, Disciplinary Counsel filed Respondent’s affidavit with the Court.
Upon review of Respondent’s affidavit, we deem such an Order appropriate.
Accordingly, pursuant to Article III, Rule 13 it is hereby ordered, adjudged and decreed that the Respondent, James D. Levitt, be and he is hereby Disbarred on Consent from engaging in the practice of law.